Case 1:20-cv-21532-DPG Document 13 Entered on FLSD Docket 06/22/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-cv-21532-DPG

  DOUG LONGHINI,

               Plaintiff,

    v.

  GABLES PLAZA INVESTORS, INC.,

          Defendant.
  ___________________________________/

                      PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                          AND CORPORATE DISCLOSURE STATEMENT

          I hereby disclose the following pursuant to this Court’s Order on Interested Persons and

  Corporate Disclosure:

          1.         The name of each person, attorney, association of persons, firm, law firm,

  partnership, and corporation that has or may have an interest in a party to this action or in the outcome

  of this action, including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded

  companies that own 10% or more of a party’s stock, and all other identifiable legal entities related

  to a party:

                     Doug Longhini, (Plaintiff)

                     Garcia-Menocal & Perez, P.L. (counsel for Plaintiff)

                     Alfredo Garcia-Menocal, Esq. (counsel for Plaintiff)

                     Alfredo Garcia-Menocal, P.A. (counsel for Plaintiff)

                     Anthony J. Perez, Esq. (counsel for Plaintiff)

                     Anthony J. Perez, P.A. (counsel for Plaintiff)

                     Charles Childers ADA Assistance Group, Inc. (Plaintiff’s Expert)
Case 1:20-cv-21532-DPG Document 13 Entered on FLSD Docket 06/22/2020 Page 2 of 3



                 GABLES PLAZA INVESTORS, INC. (Defendant)

                 SPIRE LAW, LLC (counsel for Defendant)

                 Jesse I. Unruh, Esq. (counsel for Defendant)

                 All persons listed in Defendant’s Certificate of Interested Parties.

         2.      The name of every other entity whose publicly-traded stock, equity, or debt

  may be substantially affected by the outcome of the proceedings:

                 None other than the Defendant.

         3.      The name of every other entity which is likely to be an active participant in the

  proceedings, including the debtor and members of the creditors’ committee (or if no creditors’

  committee the 20 largest unsecured creditors):

                 None, other than the Defendant.

         4.      The name of each victim (individual and corporate), including every person who

  may be entitled to restitution:

                 Doug Longhini (Plaintiff)

         5.      Undersigned counsel certifies that he is unaware of any actual or potential conflict of

  interest involving the District Judge and Magistrate Judge assigned to this case and will immediately

  notify the Court in writing upon learning of any such conflict.

     Respectfully submitted this 22nd day of June, 2020.

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 SW 74th Court, Unit 3
                                                Miami, FL 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mail: ddunn@lawgmp.com

                                                By: /s/ Anthony J. Perez___________

                                                    2
Case 1:20-cv-21532-DPG Document 13 Entered on FLSD Docket 06/22/2020 Page 3 of 3



                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to all

  counsel of record this 22nd day of June, 2020.

                                              Respectfully submitted

                                              GARCIA-MENOCAL & PEREZ, P.L.
                                              Attorneys for Plaintiff
                                              4937 SW 74th Court, Unit 3
                                              Miami, FL 33155
                                              Telephone: (305) 553-3464
                                              Facsimile: (305) 553-3031
                                              Primary E-Mail: ajperez@lawgmp.com
                                              Secondary E-Mail: ddunn@lawgmp.com

                                              By: /s/ Anthony J. Perez___________
                                                    ANTHONY J. PEREZ
                                                    Florida Bar No.: 535451




                                                   3
